Beck, J.,
dissenting. I am of the opinion that the court erred in sustaining the general demurrer to the petition. The paper sued on, while it recites that the debt secured thereby is evidenced by a certain note, which is not attached to the petition and which is hot sued on, contains in itself an acknowledgment of a debt, and I think that this acknowledgment in writing contained in the mortgage is sufficient to support the action as brought. In the ease of Stansell v. Corley, 81 Ga. 453 (8 S. E. 868), it was said: “The writing acknowledged that the maker was indebted to the plaintiff below in a certain sum of money, and stipulated for a crop lien, and that to secure the debt certain things should be done with reference to delivery of cotton, etc. It specified also when the money was to become due. We hold that it imported an undertaking on his part to pay that sum of money, as well as to do acts towards securing it which he expressly stipulated to do in the writing; and we announce this proposition in reference to that part of the case: A writing, signed and sealed, which acknowledges indebtedness by the maker to another named person, in a certain sum, and specifies when it is to become due, imports a promise to pay said sum at the time specified; and though the promise is not express but understood, the period of limitation for an action thereon is twenty years.” I think that case in principle rules the instant case, and that th# court erred in sustaining the general demurrer. As the pleadings of the plaintiff, together with the attached exhibit, indicate that there is an outstanding note, it may be that under properly framed pleadings on the part of the defendant the plaintiff could be compelled to produce the note in court to be delivered or canceled and destroyed, so that there should be no outstanding claim upon the note against the maker; but there is no pleading filed by the defendant seeking to have this dóneHe chose to rely upon his demurrer; and that, as already indicated, is not sufficient to defeat the action.